SALE AND PURCHASE AGREEMENT




This Sale AND Purchase Agreement (the “Agreement”) is agreed and signed on April
10, 2004 in Almaty, the Republic of Kazakhstan (“Kazakhstan”)




BETWEEN




Batys Petroleum LLP, a legal entity established and existing under the laws of
Kazakhstan, located at: 32 Nusupbekov Str., Almaty, Kazakhstan (“Batys LLP”),
represented by Mr. Kryuchkov Nikolay Ivanovich, General Director, acting on the
basis of the Charter,




Mr. Glushich Victor Petrovich, identification card No 012489378, issued by the
Ministry of Internal Affairs of Kazakhstan on April 24, 2001 (“Mr. Glushich”),
in person,




collectively referred to as the “Sellers”, on the one side,




AND




Big Sky Energy Atyrau Ltd., a company establish and existing under the laws of
the Province of Alberta, Canada, having its Head Office located at Suite 1980,
440 – 2 Avenue SW, Calgary, Alberta, Canada  T2P 5E9, (the “Buyer”), represented
by Mr. Telemtayev Maxim Bulatovich, acting on the basis of the Power of Attorney
dated April 1, 2004, on the other side.




The Buyer and the Sellers may be collectively referred to as the “Parties” and
individually as the “Party”.




WHEREAS, Vector Energy West LLP, a legal entity established and existing under
the laws of Kazakhstan (Certificate of State Re-Registration No. 40988-1910-TOO,
issued by the Almaty Department of Justice on June 25, 2003) has concluded the
Contract for Exploration of Hydrocarbons at Atyrau Block (which includes blocks
XXII-11-E, F; XXII-12-D, E, F; XXII-13-D, E; XXIII-11-B, C, E, F; XXIII-12;
XXIII-13-A, B, D, E, F (partly); XXIV-11-B, C, E, F; XXIV-12-A (partly), B, C,
D, E (partly), F (partly); XXIV-11-B, C, E, F; XXIV-13-A, B, C, D, E, F
(partly); XXV-11-B (partly), C (partly), F (partly); XXV-12-A, B (partly), C
(partly), D, E, F; XXV-13-A (partly), D (partly) in Atyrau region dated December
28, 2002 and the Contract for Exploration and Production of Hydrocarbons at
Liman-2 Block which includes blocks XXII-9-C, F; XXII-10, XXII-11-A, D;
XXIII-9-C, F, XXIII-10 in Atyrau region dated December 28, 2002, both with the
Ministry of Energy and Mineral Resources of Kazakhstan (collectively the
“Subsoil Use Contracts”);




WHEREAS, Batys LLP currently own 98% (ninety eight percent) interest in the
charter capital of Vector Energy West LLP, and Mr. Glushich currently owns 2%
(two percent) interest in the charter capital of Vector Energy West LLP (the
interests owned by Batys LLP and Mr. Glushich shall be collectively referred to
as the “Interest”);




WHEREAS, the Buyer wants to purchase the Interest from the Sellers, and the
Sellers want to sell the Interest to the Buyer; and




NOW THEREFORE, the Parties hereby agree and covenant as follows:







ARTICLE I

SCOPE OF THE AGREEMENT




1.1

The Sellers shall hereby convey to the Buy and the Buyer shall hereby accepts
from the Sellers the Interest on the terms and conditions set forth in this
Agreement.







ARTICLE II

DUE DILIGENCE




2.1

The Sellers understand and agree that the Buyer will undertake due diligence of
Vector Energy West LLP and the Subsoil Use Contracts.





2.2

The Parties agree to complete the due diligence process as soon as practically
possible upon signing this Agreement by May 9, 2004.







ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS







3.1

The Sellers hereby represent and warrant to the Buyer that, as of the date
hereof:





3.1.1

The Sellers possess clean and clear title to the Interest, in particular, the
Interest is free of any encumbrances or claims of any third parties, and all and
any documents related to the Interest were obtained and executed in the manner
which fully complies with the laws of Kazakhstan;





3.1.2

Vector Energy West LLP possesses clean and clear title to the Subsoil Use
Contracts, in particular, the title and the Subsoil Use Contracts are free of
any encumbrances or claims of any third parties, and all and any documents
related to the Subsoil Use Contracts and the title were obtained and executed in
the manner which fully complies with the laws of Kazakhstan;





3.1.3

Vector Energy West LLP is not party to any litigation or pending litigation
against any private legal entity, person or state authority in the total amount
exceeding US$ 100,000.00 (one hundred thousand US Dollars);





3.1.4

Vector Energy West LLP has no outstanding debts due to any legal entity, person
or state authorities in the total amount exceeding US$10,000.00 (ten thousand US
Dollars), other than under Agreement for Financing No. LM-61 dated June 23, 2003
with Lorgate Management Inc.; and





3.1.5

Vector Energy West LLP has no outstanding debts or liabilities with regard to
taxes and other compulsory payments to the budget of Kazakhstan in the total
amount exceeding US$ 50,000.00 (fifty thousand US Dollars)







3.2

The Sellers understand and agree that the Buyer relied on all representations
and warranties specified in Clauses 3.1.1 – 3.1.5 in making the decision to
purchase the Interest. In case any of those representations and warranties
appears to be untrue, the Buyer shall have an unconditional right to terminate
this Agreement at any time, and seek damages for losses incurred. Further, if
any of the representations and warranties specified in Clauses 3.1.1 – 3.1.5 of
this Agreement becomes untrue, the Sellers shall immediately inform the Buyer in
writing to this effect.





3.3

The Sellers shall in good faith cooperate with the authorized representatives of
the Buyer conducting legal due diligence of Vector Energy West LLP and the
Subsoil Use Contracts and provide all and any assistance and documents required
for that process.





3.4

The Sellers shall acquaint the Buyer with all available original copies of the
following documents:




3.4.1

accounting documents, foundation documents, subsoil use contracts, notarized
consent of the wife of Mr. Glushich; and





3.4.2

other documents related to this Agreement and the subsoil use contracts.





3.5

The Parties agree that the Buyer shall have and be granted a full and exclusive
right to purchase the Interest from the date of signing of this Agreement.





ARTICLE IV

TERMS OF PAYMENT FOR THE INTEREST




4.1

The Buyer shall pay to the Sellers the total amount of US$ 100,000.00 (one
hundred thousand US Dollars) for the Interest by May 15, 2004.





4.2

The amount specified in Clause 4.1 hereof shall be paid in the following manner:

4.2.1

By May 10, 2004 the Buyer will have deposited an amount specified in Clause 4.1
of this Agreement to a special escrow account in HSBC Canada or Macleod Dixon
LLP (Toronto Dominion Bank) and have provided the Sellers with the written
notice from HSBC Canada or Toronto Dominion Bank on such deposit, provided the
Sellers have granted access to relevant data on Vector Energy West LLP and the
Subsoil Use Contracts; and





4.2.2

After receiving the written confirmation on deposit of the money at the special
escrow account in accordance with Clause 4.2.1 and being acquainted with the
documents specified in Clause 3.4.1 of this Agreement, the Sellers shall deposit
the said documents and corporate seals of Vector Energy West LLP to a storage
cell of a Kazakhstani bank to be jointly selected by the Buyer and the Sellers
to which access is available only by using two keys. One key shall be in the
possession of the Sellers and the second key shall be in the possession of the
Buyer. The documents specified in Clause 3.4.2 shall be available for the Buyer
in the office of Vector Energy West LLP.





4.2.3

After depositing the documents specified in Clause 3.4.1 and corporate seals of
Vector Energy West LLP with the bank storage cell, the Buyer shall wire the
amount stated in Clause 4.1 of this Agreement from the said special escrow
account to the Sellers in the following manner:



a)     59.5% (fifty nine point five percent) of the amount specified in Clause
4.1 of this Agreement to Mr. Glushich to the bank account to be provided later,
and

b)     40.5% (forty point five percent) of the amount specified in Clause 4.1 to
Batys LLP to the bank account to be provided later.





4.2.4

After the amounts stated in Clauses 4.2.3 a) and b) had been credited to the
bank accounts of the respective Sellers, the Sellers jointly with the Buyer
shall within 2 (two) calendar days open the storage cell and hand over to the
Buyer the documents and the corporate seals of Vector Energy West LLP that are
deposited there.





4.3

Simultaneously with signing of this Agreement, the Buyer jointly with the
Sellers shall re-structure liabilities of Vector Energy West LLP to Lorgate
Management Inc. under Financing Agreement No. LM-61 date June 23, 2003.





4.4

The Parties agree that the Buyer shall acquire the ownership to the Interest as
soon as the amount specified in Clauses 4.1 and 4.2.3 of this Agreement has been
credited to the bank accounts of the Sellers.




ARTICLE V

APPLICABLE LAW AND DISPUTE RESOLUTION




5.1

This Agreement shall be governed by, interpreted and construed in accordance
with the laws of Kazakhstan (the “Governing Law”).





5.2

All disputes, controversies or claims arising out of or relating to this
Agreement or breach, termination or invalidity hereof, shall be resolved by the
courts of Kazakhstan in accordance with the Governing Law.







ARTICLE VI

MISCELLANEOUS




6.1

All amounts and payments described herein shall be deemed to include all and any
applicable taxes as established by the laws of Kazakhstan and any other
jurisdiction. The Sellers and the Buyer shall be independently liable for
payments of any taxes associated with the payments under this Agreement.





6.2

All information and all discussions hereunder shall be kept strictly
confidential and not disclosed without a prior mutual consent of the Parties. In
case any tax or other state authorities of Kazakhstan inquire the Parties, the
Parties agree to refer to the Sale-Purchase Agreement only.





6.3

None of the rights and obligations of either Party to this Agreement shall be
assigned to third parties without the explicit prior written consent to such
assignment granted by the other Party.





6.4

Any amendments to this Agreement shall be made in writing only and signed by
duly authorised representatives of the Parties.





6.5

If any provision or any part of this Agreement is declared invalid, then the
other provisions of this Agreement shall not be affected or impaired thereby and
shall remain valid and enforceable.





6.6

In case the Buyer does not provide a written confirmation on availability of
funds on the special escrow account under Clause 4.2.1 hereof, this Agreement
shall be deemed to be terminated effective May 10, 2004.





6.7

In case the amount specified in Clauses 4.1 and 4.2.3 of this Agreement is not
received to the bank accounts of the Sellers by May 20, 2004, this Agreement
shall be automatically terminated and the Sellers shall reserve all and any
rights with respect to the Interest and the Sellers may on their own, without
the Buyer, open the storage cell specified in Clause 4.2.2 of this Agreement and
take all documents and seals which are in such storage cell.





6.8

This Agreement has been sign in 6 (six) original counterparts in Russian and
English. All counterparts shall have equal legal force.





IN WITNESS WHEREOF, the Sellers and the Buyer have approved and executed this
Agreement on the date first shown above.




The Seller:










/s/ Mr. Kryuchkov Nikolay Ivanovich

(Batys Petroleum LLP corporate seal)

Mr. Kryuchkov Nikolay Ivanovich

General Director of Batys Petroleum LLP









The Seller:










/s/ Mr. Glushich Victor Petrovich

Mr. Glushich Victor Petrovich




The Buyer:










/s/ Mr. Telemtayev Maxim Bulatovich

(Big Sky Energy Atyrau Ltd. corporate seal)

Mr. Telemtayev Maxim Bulatovich

Authorized Representative








